Case 1:20-cv-21486-DPG Document 9 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1:20-cv-21486-GAYLES

 KING OCEAN SERVICES, LTD.,

        Plaintiff,
 v.

 BORY’S PRODUCE, INC.,

       Defendant.
 ___________________________________/


                                              ORDER

        THIS CAUSE comes before the Court on Plaintiff’s Motion for Final Default Judgment

 (the “Motion”) against Bory’s Produce, Inc. [ECF No. 8]. The Court has reviewed the Motion and

 the record and is otherwise fully advised.

        1.      Plaintiff brought this action against Defendant Bory’s Produce, Inc., seeking

 damages arising from a breach of a bill of lading. [ECF No. 1].

        2.      Plaintiff served Defendant on April 16, 2020. [ECF No. 5].

        3.      Defendant has not timely answered or otherwise responded to the Complaint. As a

 result, Plaintiff moved for, and the Clerk entered, a default against Defendant. [ECF Nos. 6 & 7].

        4.      As a result of Defendant’s failure to answer Plaintiff’s Complaint, or otherwise

 appear in this action, the Court accepts as true the breach of contract allegations in the Complaint

 that Defendant failed to remit funds for ocean freight services provided by Plaintiff to Defendant.

 Based thereon, it is
Case 1:20-cv-21486-DPG Document 9 Entered on FLSD Docket 05/26/2020 Page 2 of 2



        ORDERED AND ADJUDGED that Plaintiff’s Motion for Final Default Judgment [ECF

 No. 8] is GRANTED. In accordance with Federal Rule of Civil Procedure 58, final judgment will

 be entered separately.

        DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of May, 2020.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                              2
